Title: To Thomas Jefferson from Arthur Campbell, 30 September 1797
From: Campbell, Arthur
To: Jefferson, Thomas


                    
                        Sir
                        Washington Sept. 30. 1797
                    
                    Your favour of the first instant came safe to hand, by last Post. I have read it over and again, and will treasure up the ideas. We have but little of the party spirit in the Western Country when compared with the great Towns, but we have seen and felt too much. A jealousy must be awakened, and a resistance to foreign influence formed, or we may ere long repent our torpid state as a People. We have an enquiry to make. Will it, or not conduce to the revival of the spirit of 1776 the calling of a Convention to revise and amend the State Constitution?
                    Sober Men on this side the Blue-Ridge have their fears in setting matters afloat again on account of the probability of representation in the legislature being proportioned according to the number of People in the State, that is black People as well as White; The evils already experienced from that degraded species of population must afterwards be increased tenfold: Our Sons in that case might live to see like calamities come to pass in Virginia that have lately taken place in St. Domingo and instead of us progressing in moral and political improvment, and our national character become a safeguard to us, we would rapidly decline, and ere a century be past be as debased as the present Grecians, or the more feeble Gentoos of Hindostan.
                    You will excuse Sir, flights into futurity, love for our Country, and the happiness of posterity will be my apology. Accept my unfeigned Respects.
                    
                        Arthur Campbell
                    
                